TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00031-CR


Rosendo Torres, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF DALLAS COUNTY, 283RD JUDICIAL DISTRICT

NO. F-9603701-WT, HONORABLE E. PAUL BANNER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Scala D. Byers, is ordered to tender a brief in this cause no later than June 18, 2003. 
No further extension of time will be granted.
It is ordered June 12, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish